DETAILED ACTION
	This is the first office action regarding application number 16/791,759, filed on Feb 14, 2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-49 is/are currently pending and have been examined.

Information Disclosure Statement
	The information disclosure statement(s) filed Feb 24, 2020, Oct 4, 2020, May 20, 2021, Aug 4, 2021, Nov 20, 2021, Jan 9, 2022, Apr 7, 2022 and May 24, 2022 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.

Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘means for determining that at least one of the plurality of STOs is/is not generating the RF signal’ and ‘means for determining, in response to determining that the at least one of the plurality of STOs is/is not generating the RF signal, that the molecule to be detected has been detected’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 36 and 41 is/are objected to because of the following informalities:  
Claim 36 and 41, line 1, “sequencing nucleic acid” should be either “sequencing nucleic acids” or “sequencing a nucleic acid”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” or the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
means for determining that at least one of the plurality of STOs is generating the RF signal in Claim 46 
means for determining, in response to determining that the at least one of the plurality of STOs is generating the RF signal, that the molecule to be detected has been detected in Claim 46 
means for determining that at least one of the plurality of STOs is not generating the RF signal in Claim 48
means for determining, in response to determining that the at least one of the plurality of STOs is not generating the RF signal, that the molecule to be detected has been detected in Claim 48.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This structure has been identified in the Specification to correspond to the following, respectively, and equivalents thereof:
‘means for determining that at least one of the plurality of STOs is generating the RF’ has been identified to correspond to a superheterodyne circuit, as per [0030] of the instant specification, and any equivalents thereof.
‘means for determining, in response to determining that the at least one of the plurality of STOs is generating the RF signal, that the molecule to be detected has been detected’ does not appear to have a corresponding structure in the specification. As such, the examiner will interpret the recitation to describe any structure that would allow identification that the molecule has been detected in response to a signal, a computer/circuit and/or any equivalents thereof. 
‘means for determining that at least one of the plurality of STOs is not generating the RF’ has been identified to correspond to a superheterodyne circuit, as per [0030] of the instant specification, and any equivalents thereof.
‘means for determining, in response to determining that the at least one of the plurality of STOs is not generating the RF signal, that the molecule to be detected has been detected’ does not appear to have a corresponding structure in the specification. As such, the examiner will interpret the recitation to describe any structure that would allow identification that the molecule has been detected in response to a signal, a computer/circuit and/or any equivalents thereof.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-49 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the recitation “at least one MNP” is unclear. It is unclear if the recitation is referring back to “magnetic nanoparticles” as recited in line 5 of the claim. As best understood, these recitations should refer to the same entity (the MNPs coupled to the molecules) and will be treated as such during prosecution. 

	Claim(s) 2-35 are rejected by virtue of dependency on Claim 1. 

	Regarding Claim 13, the recitation “magnetic nanoparticle type” is unclear. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite (see MPEP § 2173.05 (b)).

	Regarding Claim 19, the recitation “the material separating the second sensor from the at least one fluidic channel” is unclear. There is no antecedent basis for this recitation in the claim. 

	Regarding Claim 36, the recitation “a method of sequencing nucleic acids” is unclear. It is unclear how the method sequences nucleic acids as the method simply describes how to detect a labeled nucleotide precursor. It appears there are steps missing that direct how to sequence nucleic acids using the stated method steps. Clarification is required. 

Claim(s) 37-40 are rejected by virtue of dependency on Claim 41. 

	Regarding Claim 41, the recitation “a method of sequencing nucleic acids” is unclear. It is unclear how the method sequences nucleic acids as the method simply describes how to detect between two labeled nucleotide precursors. It appears there are steps missing that direct how to sequence nucleic acids using the stated method steps. Clarification is required. 

Regarding Claim 41, the recitation “magnetic nanoparticle type” is unclear. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite (see MPEP § 2173.05 (b)).

Claim(s) 42-45 are rejected by virtue of dependency on Claim 41. 

Regarding Claim 46 and 48, the recitations  “means for determining, in response to determining that the at least one of the plurality of STOs is generating the RF signal, that the molecule to be detected has been detected” and “means for determining, in response to determining that the at least one of the plurality of STOs is generating the RF signal, that the molecule to be detected has been detected” are unclear. These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may, for each claim limitation:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purposes of examination, the above identified recitations will be interpreted as covering any structure that would allow identification that the molecule has been detected in response to a signal, , a computer/circuit and/or any equivalent structures thereof.

Claim(s) 47 and 49 are rejected by virtue of dependency on Claim 46 and 48, respectively .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 29-36, 39-41 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mandell et al (US 2018/0237850, as cited on the IDS dated Oct 4, 2020).

	Regarding Claim 1, Mandell teaches a detection device (see Mandell: “a detection apparatus that includes an array of magnetically-responsive sensors.”, Abstract) comprising: 
a sensor comprising a spin torque oscillator (STO) (see Mandell: “the system 100 includes a detection apparatus (or detector) 102”, [0367]; “a SBS system is provided that includes a detection apparatus having an array of magnetically-responsive sensors. Each of the magnetically-responsive sensors includes at least two ferromagnetic layers and a non-magnetic layer that separates the two ferromagnetic layers. Each of the magnetically-responsive sensors forms at least one of a giant magnetoresistance (GMR) sensor or a tunnel magnetoresistance (TMR) sensor.”, [0013]; “IG. 2B, TMR device 205 comprises ferromagnetic layer 210, nonmagnetic layer 212, and ferromagnetic layer 214. However, wherein the nonmagnetic layer 212 in GMR device 200 is electrically conductive, in TMR device 205 the nonmagnetic layer 212 is a thin insulating layer”, [0395]; the examiner notes that the construction of the TMR device is the same as that of a spin torque oscillator)
at least one fluidic channel (see Mandell: “A chamber or reservoir 118 is defined between the substrate surface 109 and the top substrate 114”, [0367])); configured to receive molecules to be detected, wherein at least some of the molecules to be detected are labeled by magnetic nanoparticles (MNPs) (the examiner notes that this is a functional recitation, where the prior art reference describes a structure capable of the claimed function; also, see Mandell: “a plurality of oligonucleotide primers 142 are immobilized on layer 140 in chamber 118 and located in relation to magnetically-responsive sensors 130 of magnetic sensor array 110. In one example, oligonucleotide primers 142 are capture primers on which single-stranded DNA fragments are hybridized and amplified to form clonal DNA template clusters for SBS”, [0405])
and detection circuitry coupled to the sensor (see Mandell: “The system also includes a readout circuit that is communicatively coupled to the magnetically-responsive sensors.”, [0013]; “a readout circuit 106 (FIG. 1A), and an analysis circuitry 105 (FIG. 1A)”, [0367]), 
wherein the sensor is encapsulated by a material separating the sensor from the at least one fluidic channel, a surface of the material providing binding sites for the molecules to be detected (see Mandell: “FIG. 4 shows that detection apparatus 102 may include a layer 140 that is positioned between the magnetically-responsive sensors 130 and the chamber 118.”, [0403]; “a plurality of oligonucleotide primers 142 are immobilized on layer 140 in chamber 118 and located in relation to magnetically-responsive sensors 130 of magnetic sensor array 110. In one example, oligonucleotide primers 142 are capture primers on which single-stranded DNA fragments are hybridized and amplified to form clonal DNA template clusters for SBS”, [0405]), 
and wherein the detection circuitry is configured to detect presence or absence of magnetization oscillations of the STO in a specified frequency band in response to presence or absence of at least one MNP coupled to one or more binding sites associated with the sensor (see Mandell: “The readout circuit is configured to transmit signals that correspond to electrical resistances of the magnetically-responsive sensors”, [0013]; “Embodiments may comprise a magnetic biosensing SBS scheme based on magnetoresistance and/or spintronics.”, [0348]; “Each of the magnetically-responsive sensors may be used to detect a change in electrical resistance… The magnetically-responsive sensor may detect changes in the electrical resistance that are caused by, for example, a magnetic property of a material… The magnetic property may also be caused, at least in part, by the spins of electrons in the material.”, [0353]; [0363]-[0364]).

Regarding Claim 2, Mandell teaches all the limitations as applied to Claim 1 and further teaches wherein the detection circuitry is configured to detect the presence or absence of the magnetization oscillations of the STO in the specified frequency band by, in part, applying a DC current to the STO (the examiner notes that this is a functional recitation, where the prior art reference describes a structure capable of the claimed function; also, see Mandell: “The readout circuit is configured to transmit signals that correspond to electrical resistances of the magnetically-responsive sensors”, [0013]; “Embodiments may comprise a magnetic biosensing SBS scheme based on magnetoresistance and/or spintronics.”, [0348]; “Each of the magnetically-responsive sensors may be used to detect a change in electrical resistance… The magnetically-responsive sensor may detect changes in the electrical resistance that are caused by, for example, a magnetic property of a material… The magnetic property may also be caused, at least in part, by the spins of electrons in the material.”, [0353]; [0363]-[0364]; [0395]-[0397]; [0515]-[0518]). 

Regarding Claim 3, Mandell teaches all the limitations as applied to Claim 2 and further teaches wherein a magnetization of the STO is configured to oscillate in the specified frequency band in the absence of the at least one MNP and to fail to oscillate in the specified frequency band in the presence of the at least one MNP (the examiner notes that this is a functional recitation, where the prior art reference describes a structure capable of the claimed function; also, see Mandell: “The readout circuit is configured to transmit signals that correspond to electrical resistances of the magnetically-responsive sensors”, [0013]; “Embodiments may comprise a magnetic biosensing SBS scheme based on magnetoresistance and/or spintronics.”, [0348]; “Each of the magnetically-responsive sensors may be used to detect a change in electrical resistance… The magnetically-responsive sensor may detect changes in the electrical resistance that are caused by, for example, a magnetic property of a material… The magnetic property may also be caused, at least in part, by the spins of electrons in the material.”, [0353]; [0363]-[0364] ; [0395]-[0397] ; [0515]-[0518]). 

Regarding Claim 4, Mandell teaches all the limitations as applied to Claim 2 and further teaches wherein a magnetization of the STO is configured to oscillate in the specified frequency band in the presence of the at least one MNP and to fail to oscillate in the specified frequency band in the absence of the at least one MNP (the examiner notes that this is a functional recitation, where the prior art reference describes a structure capable of the claimed function; also, see Mandell: “The readout circuit is configured to transmit signals that correspond to electrical resistances of the magnetically-responsive sensors”, [0013]; “Embodiments may comprise a magnetic biosensing SBS scheme based on magnetoresistance and/or spintronics.”, [0348]; “Each of the magnetically-responsive sensors may be used to detect a change in electrical resistance… The magnetically-responsive sensor may detect changes in the electrical resistance that are caused by, for example, a magnetic property of a material… The magnetic property may also be caused, at least in part, by the spins of electrons in the material.”, [0353]; [0363]-[0364] ; [0395]-[0397] ; [0515]-[0518]). 

Regarding Claim 5, Mandell teaches all the limitations as applied to Claim 2 and further teaches wherein a magnetization of the STO is configured to oscillate in the specified frequency band in the absence of the at least one MNP and to oscillate in a different frequency band in the presence of the at least one MNP, the different frequency band being disjoint from the specified frequency band (the examiner notes that this is a functional recitation, where the prior art reference describes a structure capable of the claimed function; also, see Mandell: “The readout circuit is configured to transmit signals that correspond to electrical resistances of the magnetically-responsive sensors”, [0013]; “Embodiments may comprise a magnetic biosensing SBS scheme based on magnetoresistance and/or spintronics.”, [0348]; “Each of the magnetically-responsive sensors may be used to detect a change in electrical resistance… The magnetically-responsive sensor may detect changes in the electrical resistance that are caused by, for example, a magnetic property of a material… The magnetic property may also be caused, at least in part, by the spins of electrons in the material.”, [0353]; [0363]-[0364] ; [0395]-[0397] ; [0515]-[0518]). 

Regarding Claim 6, Mandell teaches all the limitations as applied to Claim 2 and further teaches wherein a magnetization of the STO is configured to oscillate in the specified frequency band in the presence of the at least one MNP and to oscillate in a different frequency band in the absence of the at least one INP, the different frequency band being disjoint from the specified frequency band (the examiner notes that this is a functional recitation, where the prior art reference describes a structure capable of the claimed function; also, see Mandell: “The readout circuit is configured to transmit signals that correspond to electrical resistances of the magnetically-responsive sensors”, [0013]; “Embodiments may comprise a magnetic biosensing SBS scheme based on magnetoresistance and/or spintronics.”, [0348]; “Each of the magnetically-responsive sensors may be used to detect a change in electrical resistance… The magnetically-responsive sensor may detect changes in the electrical resistance that are caused by, for example, a magnetic property of a material… The magnetic property may also be caused, at least in part, by the spins of electrons in the material.”, [0353]; [0363]-[0364] ; [0395]-[0397] ; [0515]-[0518]). 

Regarding Claim 7, Mandell teaches all the limitations as applied to Claim 2 and further teaches wherein the at least one MINP is superparamagnetic or ferromagnetic (see Mandell: “the magnetic particles include materials that exhibit paramagnetism, diamagnetism, ferromagnetism, or antiferromagnetism”, [0032]). 

Regarding Claim 29, Mandell teaches all the limitations as applied to Claim 1 and further teaches wherein the STO comprises a pinned layer, a free layer, and a spacer layer disposed between the pinned layer and the free layer (see Claim 1). 

Regarding Claim 30, Mandell teaches all the limitations as applied to Claim 29 and further teaches wherein the pinned layer comprises one or more ferromagnetic (FM) layers (see Claim 1). 

Regarding Claim 31, Mandell teaches all the limitations as applied to Claim 30 and further teaches wherein the one or more FM layers are first one or more FM layers, and wherein the free layer comprises second one or more FM layers (see Claim 1). 

Regarding Claim 32, Mandell teaches all the limitations as applied to Claim 31 and further teaches wherein the spacer layer comprises an insulating layer or a metal layer (see Claim 1). 

Regarding Claim 33, Mandell teaches all the limitations as applied to Claim 29 and further teaches wherein, in a quiescent state of magnetization, a magnetic moment of the free layer is oriented substantially co-linearly with a magnetic moment of the pinned layer (see Claim 1 for structure; As per MPEP 2112.01, it is noted that “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. Thus, it is deemed that the structure of Mandell would be capable of having the magnetic moments described). 

Regarding Claim 34, Mandell teaches all the limitations as applied to Claim 29 and further teaches wherein, in a quiescent state of magnetization, a magnetic moment of the free layer is oriented substantially parallel to or anti- parallel to a magnetic moment of the pinned layer (see Claim 1 for structure; As per MPEP 2112.01, it is noted that “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. Thus, it is deemed that the structure of Mandell would be capable of having the magnetic moments described). 

Regarding Claim 35, Mandell teaches all the limitations as applied to Claim 29 and further teaches wherein, in a quiescent state of magnetization, a magnetic moment of the free layer is oriented at an angle to a magnetic moment of the pinned layer, wherein the angle is between approximately 20 degrees and approximately 60 degrees (see Claim 1 for structure; As per MPEP 2112.01, it is noted that “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. Thus, it is deemed that the structure of Mandell would be capable of having the magnetic moments described). 

	Regarding Claim 36, Mandell teaches a method of sequencing nucleic acid using a detection device (see Mandell: Abstract), the detection device comprising a plurality of spin torque oscillators (STOs) and at least one fluidic channel (see Claim 1 for structure and citations), the method comprising: 
labeling a nucleotide precursor with a magnetic nanoparticle (MNP) (see Mandell: “delivering at least first and second nucleotides to the designated areas to extend the complementary strands, the first and second nucleotides having different bases, wherein the first and second nucleotides have magnetic particles attached thereto”, [0238]; the examiner notes that there would have needed to be a labeling or conjugation step to produce the nucleotides having magnetic particles attached thereto); 
adding the labeled nucleotide precursor to the fluidic channel of the detection device (see Mandell: “delivering at least first and second nucleotides to the designated areas to extend the complementary strands, the first and second nucleotides having different bases, wherein the first and second nucleotides have magnetic particles attached thereto”, [0238]); 
determining whether at least one of the plurality of STOs is generating a signal (see Mandell: “detecting changes in electrical resistance at the magnetically-responsive sensors”, [0238]); 
and based at least in part on the determination of whether the at least one of the plurality of STOs is generating the signal, determining whether the labeled nucleotide precursor has been detected (see Mandell: “where the magnetic particles of the first nucleotides cause a different change in electrical resistance than the magnetic particles of the second nucleotides”, [0238]).

Regarding Claim 39, modified Mandell teaches all the limitations as applied to Claim 36 and further teaches further comprising: before adding the labeled nucleotide precursor to the fluidic channel of the detection device, binding at least one nucleic acid strand to a binding site in the fluidic channel, and adding, to the fluidic channel, an extendable primer and a plurality of molecules of nucleic acid polymerase (see Mandell: “The method includes providing a detection apparatus that includes an array of magnetically-responsive sensors, each of the magnetically-responsive sensors being located proximate to a respective designated area to detect a magnetic property therefrom, the detection apparatus also including polymerase immobilized to the designated areas, the polymerase configured to attach to corresponding template strands”, [0238]; “primers may be simultaneously provided with a polymerase”, [0339]). 

Regarding Claim 40, modified Mandell teaches all the limitations as applied to Claim 36 and further teaches further comprising: in response to determining that the labeled nucleotide precursor has been detected, recording (a) an identity of the nucleotide precursor, or (b) an identity of a base complementary to the labeled nucleotide precursor (see Mandell: “For each magnetically-responsive sensor, circuitry of the detection apparatus, such as the circuitry included in a readout circuit, may transmit signals that correlate to the electrical resistance at the magnetically-responsive sensor… any substantial change in the electrical resistance may indicate that the magnetic particles are present. Moreover, in some embodiments, a magnitude of the change may be analyzed to determine a type of magnetic particle that is present or a number of magnetic particles that are present. In other words, embodiments may be configured to (a) detect whether any magnetic field was present at the designated space or (b) identify a strength of the magnetic field that was present in the designated space. With this data, embodiments may be able to determine useful information regarding the biological or chemical sample. The useful information may be, for instance, the identity of a nucleotide or the sequence of a nucleic acid.”, [0355]). 

	Regarding Claim 41, Mandell teaches a method of sequencing nucleic acid using a detection device (see Mandell: Abstract), a plurality of spin torque oscillators (STOs) and at least one fluidic channel, the method comprising (see Claim 1 for structure and citations), the method comprising: 
labeling a first nucleotide precursor with a first magnetic nanoparticle (MNP) type, the first MNP type selected to cause a magnetization of each of the plurality of STOs to oscillate at a first frequency (see Mandell: “delivering at least first and second nucleotides to the designated areas to extend the complementary strands, the first and second nucleotides having different bases, wherein the first and second nucleotides have magnetic particles attached thereto”, [0238]; the examiner notes that there would have needed to be a labeling or conjugation step to produce the nucleotides having magnetic particles attached thereto);
labeling a second nucleotide precursor with a second MNP type, the second MNP type selected to cause the magnetization of each of the plurality of STOs to oscillate at a second frequency (see Mandell: “delivering at least first and second nucleotides to the designated areas to extend the complementary strands, the first and second nucleotides having different bases, wherein the first and second nucleotides have magnetic particles attached thereto”, [0238]; the examiner notes that there would have needed to be a labeling or conjugation step to produce the nucleotides having magnetic particles attached thereto); 
adding the labeled first and second nucleotide precursors to the fluidic channel of the detection device (see Mandell: “delivering at least first and second nucleotides to the designated areas to extend the complementary strands, the first and second nucleotides having different bases, wherein the first and second nucleotides have magnetic particles attached thereto”, [0238]); 
detecting a frequency of a signal generated by at least one of the plurality of STOs (see Mandell: “detecting changes in electrical resistance at the magnetically-responsive sensors”, [0238]); 
determining whether the frequency of the signal generated by the at least one of the plurality of the STOs matches the first frequency or the second frequency; and in response to the determining, identifying whether the first nucleotide precursor or the second nucleotide precursor has been detected (see Mandell: “where the magnetic particles of the first nucleotides cause a different change in electrical resistance than the magnetic particles of the second nucleotides”, [0238]; “For each magnetically-responsive sensor, circuitry of the detection apparatus, such as the circuitry included in a readout circuit, may transmit signals that correlate to the electrical resistance at the magnetically-responsive sensor… any substantial change in the electrical resistance may indicate that the magnetic particles are present. Moreover, in some embodiments, a magnitude of the change may be analyzed to determine a type of magnetic particle that is present or a number of magnetic particles that are present. In other words, embodiments may be configured to (a) detect whether any magnetic field was present at the designated space or (b) identify a strength of the magnetic field that was present in the designated space. With this data, embodiments may be able to determine useful information regarding the biological or chemical sample. The useful information may be, for instance, the identity of a nucleotide or the sequence of a nucleic acid.”, [0355]).).

Regarding Claim 45, Mandell teaches all the limitations as applied to Claim 41 and further teaches wherein determining whether the frequency of the signal generated by the at least one of the plurality of the STOs matches the first frequency or the second frequency comprises determining whether the frequency of the signal generated by the at least one of the plurality of STOs is approximately the first frequency or approximately the second frequency (see Mandell: “where the magnetic particles of the first nucleotides cause a different change in electrical resistance than the magnetic particles of the second nucleotides”, [0238]; “For each magnetically-responsive sensor, circuitry of the detection apparatus, such as the circuitry included in a readout circuit, may transmit signals that correlate to the electrical resistance at the magnetically-responsive sensor… any substantial change in the electrical resistance may indicate that the magnetic particles are present. Moreover, in some embodiments, a magnitude of the change may be analyzed to determine a type of magnetic particle that is present or a number of magnetic particles that are present. In other words, embodiments may be configured to (a) detect whether any magnetic field was present at the designated space or (b) identify a strength of the magnetic field that was present in the designated space. With this data, embodiments may be able to determine useful information regarding the biological or chemical sample. The useful information may be, for instance, the identity of a nucleotide or the sequence of a nucleic acid.”, [0355]).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-12, 37-38 and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandell et al (US 2018/0237850, as cited on the IDS dated Oct 4, 2020) in view of Braganca et al (US 2013/0148223, as cited on the IDS dated May 24, 2022).

	Regarding Claim 8, Mandell teaches all the limitations as applied to Claim 1. Mandell teaches the structure of the STO sensor and the detection circuitry (see Claim 1).
	Mandell does not teach wherein the detection circuitry comprises a super- heterodyne detection circuit. 
	However, Braganca teaches the analogous art of systems and methods for implementing spin torque oscillator sensing (see Braganca: Abstract). Braganca teaches that the STO system can be implemented using a heterodyne phase detector circuit, where the use of a heterodyne detector circuit produces a frequency that is easier to process (see Braganca: [0027]-[0028]). Braganca teaches that a heterodyne detector circuit comprises a local oscillator (i.e. reference oscillator) and a mixer that mixes a local signal with the desired signal to produce an output signal (see Braganca: [0026]-[0033]; Fig 2). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the detection circuitry of Mandell to be a heterodyne phase detector as taught by Braganca, because Braganca teaches that the use of a heterodyne detector circuit produces a frequency that is easier to process (see Braganca: [0026]-[0033]; Fig 2). The examiner notes that the heterodyne circuit of Braganca would be capable of processing signals of various ranges, including beyond the audible range (i.e. supersonic), and thus the heterodyne circuit of Braganca would effectively be able to perform the function of a superheterodyne circuit. 
	
	Regarding Claim 9, modified Braganca teaches all the limitations as applied to Claim 8 and further teaches herein the super-heterodyne detection circuit comprises: a reference oscillator configured to generate a reference signal; and a mixer coupled to the STO, wherein the mixer is configured to mix a signal output from the STO with the reference signal to produce an output signal for processing (see modification of Claim 8; Braganca teaches that a heterodyne detector circuit comprises a local oscillator (i.e. reference oscillator) and a mixer that mixes a local signal with the desired signal to produce an output signal (see Braganca: [0026]-[0033]; Fig 2)). 

Regarding Claim 10, modified Mandell teaches all the limitations as applied to Claim 9 and further teaches wherein a frequency of the reference signal is substantially equal to an expected oscillation frequency of the STO, the expected oscillation frequency being within the specified frequency band. (see modification of Claim 9 for structure; As per MPEP 2112.01, it is noted that “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. Thus, it is deemed that the structure of modified Mandell would be capable of producing/modifying/selecting the frequencies claimed). 

Regarding Claim 11, modified Mandell teaches all the limitations as applied to Claim 9 and further teaches wherein a frequency of the reference signal is selectable, and wherein the detection circuitry is further configured to select the frequency of the reference signal to substantially match an expected oscillation frequency of the STO in the presence of the at least one MNP (see modification of Claim 9 for structure; As per MPEP 2112.01, it is noted that “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. Thus, it is deemed that the structure of modified Mandell would be capable of producing/modifying/selecting the frequencies claimed).

Regarding Claim 12, modified Mandell teaches all the limitations as applied to Claim 9 and further teaches wherein a frequency of the reference signal is selectable, and wherein the detection circuitry is further configured to select the frequency of the reference signal to substantially match an expected oscillation frequency of the STO in the absence of the at least one MNP (see modification of Claim 9 for structure; As per MPEP 2112.01, it is noted that “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. Thus, it is deemed that the structure of modified Mandell would be capable of producing/modifying/selecting the frequencies claimed).

	Regarding Claim 37, Mandell teaches all the limitations as applied to Claim 36. 
Mandell teaches the structure of the STO sensor and the detection circuitry (see Claim 1). Mandell teaches that detection circuitry can be included in the device to obtain information about the generated responses (i.e. presence or absence of a target) (see Mandell: “The readout circuit is configured to transmit signals that correspond to electrical resistances of the magnetically-responsive sensors”, [0013]; “Embodiments may comprise a magnetic biosensing SBS scheme based on magnetoresistance and/or spintronics.”, [0348]; “Each of the magnetically-responsive sensors may be used to detect a change in electrical resistance… The magnetically-responsive sensor may detect changes in the electrical resistance that are caused by, for example, a magnetic property of a material… The magnetic property may also be caused, at least in part, by the spins of electrons in the material.”, [0353]; [0363]-[0364]).
	Mandell does not teach wherein the detection circuitry comprises a super-heterodyne detection circuit. 
	However, Braganca teaches the analogous art of systems and methods for implementing spin torque oscillator sensing (see Braganca: Abstract). Braganca teaches that the STO system can be implemented using a heterodyne phase detector circuit, where the use of a heterodyne detector circuit produces a frequency that is easier to process (see Braganca: [0027]-[0028]). Braganca teaches that a heterodyne detector circuit comprises a local oscillator (i.e. reference oscillator) and a mixer that mixes a local signal with the desired signal to produce an output signal (see Braganca: [0026]-[0033]; Fig 2). The examiner notes that a heterodyne circuit modifies and functions based on radio frequencies (i.e. RF frequencies).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the detection circuitry of Mandell to be a heterodyne phase detector as taught by Braganca, because Braganca teaches that the use of a heterodyne detector circuit produces a frequency that is easier to process (see Braganca: [0026]-[0033]; Fig 2). The examiner notes that the heterodyne circuit of Braganca would be capable of processing signals of various ranges, including beyond the audible range (i.e. supersonic), and thus the heterodyne circuit of Braganca would effectively be able to perform the function of a superheterodyne circuit. The examiner further notes that the resulting combination would be capable of using the heterodyne circuit to determine any changes caused by the presence or absence of a signal. 

Regarding Claim 37, Mandell teaches all the limitations as applied to Claim 36. 
Mandell teaches the structure of the STO sensor and the detection circuitry (see Claim 1). Mandell teaches that detection circuitry can be included in the device to obtain information about the generated responses (i.e. presence or absence of a target) (see Mandell: “The readout circuit is configured to transmit signals that correspond to electrical resistances of the magnetically-responsive sensors”, [0013]; “Embodiments may comprise a magnetic biosensing SBS scheme based on magnetoresistance and/or spintronics.”, [0348]; “Each of the magnetically-responsive sensors may be used to detect a change in electrical resistance… The magnetically-responsive sensor may detect changes in the electrical resistance that are caused by, for example, a magnetic property of a material… The magnetic property may also be caused, at least in part, by the spins of electrons in the material.”, [0353]; [0363]-[0364]).
	Mandell does not teach wherein the detection circuitry comprises a super-heterodyne detection circuit. 
	However, Braganca teaches the analogous art of systems and methods for implementing spin torque oscillator sensing (see Braganca: Abstract). Braganca teaches that the STO system can be implemented using a heterodyne phase detector circuit, where the use of a heterodyne detector circuit produces a frequency that is easier to process (see Braganca: [0027]-[0028]). Braganca teaches that a heterodyne detector circuit comprises a local oscillator (i.e. reference oscillator) and a mixer that mixes a local signal with the desired signal to produce an output signal (see Braganca: [0026]-[0033]; Fig 2). The examiner notes that a heterodyne circuit modifies and functions based on radio frequencies (i.e. RF frequencies).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the detection circuitry of Mandell to be a heterodyne phase detector as taught by Braganca, because Braganca teaches that the use of a heterodyne detector circuit produces a frequency that is easier to process (see Braganca: [0026]-[0033]; Fig 2). The examiner notes that the heterodyne circuit of Braganca would be capable of processing signals of various ranges, including beyond the audible range (i.e. supersonic), and thus the heterodyne circuit of Braganca would effectively be able to perform the function of a superheterodyne circuit. The examiner further notes that the resulting combination would be capable of using the heterodyne circuit to determine any changes caused by the presence or absence of a signal, including at a specific signal. 

	Regarding Claim 46, Mandell apparatus for molecule detection (see Mandell: “a detection apparatus that includes an array of magnetically-responsive sensors.”, Abstract) comprising: 
at least one fluidic channel (see Mandell: “A chamber or reservoir 118 is defined between the substrate surface 109 and the top substrate 114”, [0367])); configured to receive molecules to be detected, wherein at least some of the molecules to be detected are labeled by magnetic nanoparticles (MNPs) (the examiner notes that this is a functional recitation, where the prior art reference describes a structure capable of the claimed function; also, see Mandell: “a plurality of oligonucleotide primers 142 are immobilized on layer 140 in chamber 118 and located in relation to magnetically-responsive sensors 130 of magnetic sensor array 110. In one example, oligonucleotide primers 142 are capture primers on which single-stranded DNA fragments are hybridized and amplified to form clonal DNA template clusters for SBS”, [0405])
a plurality of spin torque oscillators (STOs) (see Mandell: “the system 100 includes a detection apparatus (or detector) 102”, [0367]; “a SBS system is provided that includes a detection apparatus having an array of magnetically-responsive sensors. Each of the magnetically-responsive sensors includes at least two ferromagnetic layers and a non-magnetic layer that separates the two ferromagnetic layers. Each of the magnetically-responsive sensors forms at least one of a giant magnetoresistance (GMR) sensor or a tunnel magnetoresistance (TMR) sensor.”, [0013]; “IG. 2B, TMR device 205 comprises ferromagnetic layer 210, nonmagnetic layer 212, and ferromagnetic layer 214. However, wherein the nonmagnetic layer 212 in GMR device 200 is electrically conductive, in TMR device 205 the nonmagnetic layer 212 is a thin insulating layer”, [0395]; the examiner notes that the construction of the TMR device is the same as that of a spin torque oscillator), each of the plurality of STOs configured to generate a radio-frequency (RF) signal in response to detecting a magnetic nanoparticle (MNP) labeling a molecule to be detected within the at least one fluidic channel (the examiner notes that the signals generated from an STO are RF signals)
Mandell teaches that detection circuitry can be included in the device to obtain information about the generated responses (i.e. means for determining, in response to determining that the at least one of the plurality of STOs is generating the RF signal, that the molecule to be detected has been detected) (see Mandell: “The readout circuit is configured to transmit signals that correspond to electrical resistances of the magnetically-responsive sensors”, [0013]; “Embodiments may comprise a magnetic biosensing SBS scheme based on magnetoresistance and/or spintronics.”, [0348]; “Each of the magnetically-responsive sensors may be used to detect a change in electrical resistance… The magnetically-responsive sensor may detect changes in the electrical resistance that are caused by, for example, a magnetic property of a material… The magnetic property may also be caused, at least in part, by the spins of electrons in the material.”, [0353]; [0363]-[0364]). 
Mandell does not explicitly teach a means for determining that at least one of the plurality of STOs is generating the RF signal as per the 112(f) interpretation. 
However, Braganca teaches the analogous art of systems and methods for implementing spin torque oscillator sensing (see Braganca: Abstract). Braganca teaches that the STO system can be implemented using a heterodyne phase detector circuit, where the use of a heterodyne detector circuit produces a frequency that is easier to process (see Braganca: [0027]-[0028]). Braganca teaches that a heterodyne detector circuit comprises a local oscillator (i.e. reference oscillator) and a mixer that mixes a local signal with the desired signal to produce an output signal (see Braganca: [0026]-[0033]; Fig 2). The examiner notes that a heterodyne circuit modifies and functions based on radio frequencies (i.e. RF frequencies). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the detection circuitry of Mandell to be a heterodyne phase detector as taught by Braganca, because Braganca teaches that the use of a heterodyne detector circuit produces a frequency that is easier to process (see Braganca: [0026]-[0033]; Fig 2). The examiner notes that the heterodyne circuit of Braganca would be capable of processing signals of various ranges, including beyond the audible range (i.e. supersonic), and thus the heterodyne circuit of Braganca would effectively be able to perform the function of a superheterodyne circuit. 

Regarding Claim 47, modified Mandell teaches all the limitations as applied to Claim 46 and further teaches wherein the means for determining that the at least one of the plurality of STOs is generating the RF signal comprises a super- heterodyne circuit coupled to the at least one of the plurality of STOs (see modification of Claim 46). 

Regarding Claim 48, Mandell apparatus for molecule detection (see Mandell: “a detection apparatus that includes an array of magnetically-responsive sensors.”, Abstract) comprising: 
at least one fluidic channel (see Mandell: “A chamber or reservoir 118 is defined between the substrate surface 109 and the top substrate 114”, [0367])); configured to receive molecules to be detected, wherein at least some of the molecules to be detected are labeled by magnetic nanoparticles (MNPs) (the examiner notes that this is a functional recitation, where the prior art reference describes a structure capable of the claimed function; also, see Mandell: “a plurality of oligonucleotide primers 142 are immobilized on layer 140 in chamber 118 and located in relation to magnetically-responsive sensors 130 of magnetic sensor array 110. In one example, oligonucleotide primers 142 are capture primers on which single-stranded DNA fragments are hybridized and amplified to form clonal DNA template clusters for SBS”, [0405])
a plurality of spin torque oscillators (STOs) (see Mandell: “the system 100 includes a detection apparatus (or detector) 102”, [0367]; “a SBS system is provided that includes a detection apparatus having an array of magnetically-responsive sensors. Each of the magnetically-responsive sensors includes at least two ferromagnetic layers and a non-magnetic layer that separates the two ferromagnetic layers. Each of the magnetically-responsive sensors forms at least one of a giant magnetoresistance (GMR) sensor or a tunnel magnetoresistance (TMR) sensor.”, [0013]; “IG. 2B, TMR device 205 comprises ferromagnetic layer 210, nonmagnetic layer 212, and ferromagnetic layer 214. However, wherein the nonmagnetic layer 212 in GMR device 200 is electrically conductive, in TMR device 205 the nonmagnetic layer 212 is a thin insulating layer”, [0395]; the examiner notes that the construction of the TMR device is the same as that of a spin torque oscillator), each of the plurality of STOs configured to generate a radio-frequency (RF) signal in response to detecting a magnetic nanoparticle (MNP) labeling a molecule to be detected within the at least one fluidic channel (the examiner notes that the signals generated from an STO are RF signals)
Mandell teaches that detection circuitry can be included in the device to obtain information about the generated responses (i.e. means for determining, in response to determining that the at least one of the plurality of STOs is generating the RF signal, that the molecule to be detected has been detected) (see Mandell: “The readout circuit is configured to transmit signals that correspond to electrical resistances of the magnetically-responsive sensors”, [0013]; “Embodiments may comprise a magnetic biosensing SBS scheme based on magnetoresistance and/or spintronics.”, [0348]; “Each of the magnetically-responsive sensors may be used to detect a change in electrical resistance… The magnetically-responsive sensor may detect changes in the electrical resistance that are caused by, for example, a magnetic property of a material… The magnetic property may also be caused, at least in part, by the spins of electrons in the material.”, [0353]; [0363]-[0364]). 
Mandell does not explicitly teach a means for determining that at least one of the plurality of STOs is not generating the RF signal as per the 112(f) interpretation. 
However, Braganca teaches the analogous art of systems and methods for implementing spin torque oscillator sensing (see Braganca: Abstract). Braganca teaches that the STO system can be implemented using a heterodyne phase detector circuit, where the use of a heterodyne detector circuit produces a frequency that is easier to process (see Braganca: [0027]-[0028]). Braganca teaches that a heterodyne detector circuit comprises a local oscillator (i.e. reference oscillator) and a mixer that mixes a local signal with the desired signal to produce an output signal (see Braganca: [0026]-[0033]; Fig 2). The examiner notes that a heterodyne circuit modifies and functions based on radio frequencies (i.e. RF frequencies). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the detection circuitry of Mandell to be a heterodyne phase detector as taught by Braganca, because Braganca teaches that the use of a heterodyne detector circuit produces a frequency that is easier to process (see Braganca: [0026]-[0033]; Fig 2). The examiner notes that the heterodyne circuit of Braganca would be capable of processing signals of various ranges, including beyond the audible range (i.e. supersonic), and thus the heterodyne circuit of Braganca would effectively be able to perform the function of a superheterodyne circuit. 

Regarding Claim 49, modified Mandell teaches all the limitations as applied to Claim 48 and further teaches wherein the means for determining that the at least one of the plurality of STOs is not generating the RF signal comprises a super- heterodyne circuit coupled to the at least one of the plurality of STOs (see modification of Claim 46).

Allowable Subject Matter
Claim(s) 13-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The device of Claim 13, where the feature that defines over the art is the use of two reference oscillators that can are coupled to the mixer and where there is a switch to control whether the first or second reference oscillator is coupled to the mixer. 
The device of Claim 14, where the feature that defines over the art is the addition of a filter, an RF amplifier and a diode or envelope detector, where the RF amplifier is coupled between the output of the filter and the input of the mixer and where the diode or envelope detector is coupled to the output of the mixer.
The device of Claim(s) 15-17, which depend directly or indirectly from Claim 14, for the same reasons as Claim 14. 
The device of Claim 18, where the feature that defines over the art is the use of the processor and an analog-to-digital converted coupled to an input of the processor, as well as a low-pass or band-pass filter coupled to the input of the analog-to-digital converter. 
The device of Claim(s) 19, which depends from Claim 18, for the same reasons as Claim 18. 
The device of Claim 20, where the feature that defines over the art is the use of a processor and a direct radio frequency analog-to-digital converter, the processor  coupled to an output of the direct radio frequency analog-to-digital converter, as well as a high-pass or band-pass filter coupled between the STO and an input of the direct radio frequency analog-to-digital converter. 
The device of Claim 21, where the feature that defines over the art is the use of a processor, and analog-to-digital converter, the processor coupled to an output of the analog-to-digital converter and the processor configured to execute machine-executable instructions that, when executed, cause the processor to: receive, from the ADC, samples of a signal generated by the STO, apply a Fourier transform to the samples, and determine whether a result of the Fourier transform indicates the presence or absence of magnetization oscillations of the STO in the specified frequency band to detect the presence or absence of magnetization oscillations of the STO in the specified frequency band.
The device of Claim(s) 22, which depends from Claim 21, for the same reasons as Claim 21. 
The device of Claim 23, where the feature that defines over the art is the use of a processor, and analog-to-digital converter, the analog-to-digital converter disposed between the STO and the processor and the processor configured to provide samples of a signal generated by the STO to the processor, and wherein the processor is configured to execute machine-executable instructions that, when executed, cause the processor to perform a frequency- domain analysis of the samples to detect the presence or absence of magnetization oscillations of the STO in the specified frequency band.
The device of Claim 24, where the feature that defines over the art is the use of an amplifier, a processor and an analog-to-digital converter coupled to an output of the amplifier and the processor coupled to an output of the analog-to-digital converter. 
The device of Claim(s) 25-28, which depend from Claim 24, for the same reasons as Claim 24. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798